Title: To Thomas Jefferson from James Currie, 20 November 1784
From: Currie, James
To: Jefferson, Thomas



Hble. Sir
Richmond. 20th. Novr. 1784

I take this Opportunity of doing myself the honor to drop you a few lines by favor of the Marquis de la Fayette, [and] have forwarded by means of Mrrs. Mazzei and Alexander, 2 letters of different dates from Our friend Mr. Eppes and intended to have Wrote myself, but the Annual rotine of drudgery my situation has subjected me to here has brought me lower this Fall than ever. I had almost continued matters so long, meandring the Country, that my recovery has been very doubtful, and still in Suspense. I wish, cordially, Some benevolent friend would point out a Substitute. A change of Climate, next Fall, Im afraid will be indispensably neccessary in which case, I shall certainly have the pleasure of seeing you in Europe. Where ever you may be I thank you Sir for your Synoptical View (given me in your letter) of the history of the Baloons, seemingly now forgotten here; and likewise for your friendly and genteel present of the Silver Casd. M. [Memorandum?] Book. Should any thing in the literary Way, which you think would be instructive or amazing to me Circumstanced as I am, your sending it me will be gratefully acknowledged and long remembered. The Politic business, &c. &c., in the publick way here, you’ll have better information of by other channells than I could give, therefore, am silent on that head. I congratulate you on your quick passage to Europe. I hope it was a pleasant one, likewise, and that Miss Jefferson was not much disconcerted by her Nautical Journey. Mr. Eppes and family are now all Well. I am sincerely sorry my dear friend now to accquaint you of the demise of poor Miss L. Jefferson, who fell a Martyr to the Complicated evils of teething, Worms and Hooping Cough which last was carried there by the Virus of their friends without their knowing it was in their train. I was calld too late to do any thing but  procrastinate the settled fate of the poor Innocent, from the accounts of the family, a Child Of the most Auspicious hopes and having among other early Shining qualities an ear nicely and critically musical. Enough of this too tender Theme. Mr. Eppes lost his own youngest Child from the same Cause and with difficulty Bollings life was saved. Miss P. Jefferson got early over it and is now in good health. Please tender my most friendly regards to Miss Patsy, and best Compliments to William Short Esqr. who I make no doubt is by the time you receive this, with you. Shall be happy at all times to hear of your welfare and pleasd now and then when agreeable or convenient of the honor of a line from you. Mention, if you please, your proper address and with the most cordial and warmest wishes for your happiness I am Dr Sir with every Sentiment of the most perfect Esteem & Respect Yr. Most Ob. H. Servt.,

Jas. Currie.

Please acquaint Mr. Short that I shall be glad of his occasional correspondence if he can spare time from more agreeable Amusements.


JC

